UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1290


WILLIAM V. WHITING,

                Plaintiff - Appellant,

          v.

CHRISTOPHER S. BUTCH,

                Defendant - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston.  Joseph R. Goodwin,
District Judge. (2:14-cv-25223)


Submitted:   November 18, 2016            Decided:   November 30, 2016


Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mark E. Hobbs, LAW OFFICE OF MARK HOBBS, Chapmanville, West
Virginia; Herman J. Marino, Danielle K. Kegley, HERMAN J.
MARINO, LTD., P.C., Chicago, Illinois, for Appellant.     Melissa
Foster Bird, Megan Basham Davis, NELSON MULLINS RILEY &
SCARBOROUGH LLP, Huntington, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William       V.     Whiting          appeals     the     district         court’s    order

granting summary judgment to his former attorney, Christopher S.

Butch,    on    his       legal       malpractice        claim.        On    appeal,        Whiting

contends that the district court erred in construing his claim

as   arising     under       tort,         and    thus   concluding         the    claim    failed

because he failed to provide expert testimony to support his

claim.    We affirm the district court’s order.

       We “review[] de novo [a] district court’s order granting

summary judgment.”               Jacobs v. N.C. Admin. Office of the Courts,

780 F.3d 562, 565 n.1 (4th Cir. 2015).                           “A district court ‘shall

grant summary judgment if the movant shows that there is no

genuine    dispute          as       to    any    material      fact   and    the     movant     is

entitled to judgment as a matter of law.’”                             Id. at 568 (quoting

Fed. R. Civ. P. 56(a)).                      “A dispute is genuine if a reasonable

jury    could    return          a    verdict      for    the    nonmoving        party.”        Id.

(internal quotation marks omitted).                             In determining whether a

genuine issue of material fact exists, “we view the facts and

all justifiable inferences arising therefrom in the light most

favorable       to    . . .          the     nonmoving     party.”          Id.     at    565    n.1

(internal       quotation            marks    omitted).          However,     “the       nonmoving

party    must        rely    on       more       than    conclusory     allegations,            mere

speculation, the building of one inference upon another, or the



                                                    2
mere existence of a scintilla of evidence.”               Dash v. Mayweather,

731 F.3d 303, 311 (4th Cir. 2013).

     Under    West   Virginia    law,    “legal    malpractice     actions    may

sound either in tort or in contract.”                   Hall v. Nichols, 400
S.E.2d 901, 903 (W. Va. 1990).              However, regardless of how the

claim is characterized, the same principles underlie a legal

malpractice action.         See Keister v. Talbott, 391 S.E.2d 895, 898

n.3 (W. Va. 1990).      Thus, Whiting was required to establish that

Butch neglected a reasonable duty and that Butch’s negligence

proximately caused his loss.            Id. at 898-99.      Whiting conceded

that expert testimony was necessary for him to establish that

Butch’s representation failed to meet the appropriate standard

of care and that he did not have such testimony to support his

claim.     See Sheetz, Inc. v. Bowles Rice McDavid Graff & Love,

PLLC, 547 S.E.2d 256, 272 (W. Va. 2001); see also First Nat’l

Bank of Bluefield v. Crawford, 386 S.E.2d 310, 314 n.9 (W. Va.

1989) (“It is the general rule that want of professional skill

can be proved only by expert witnesses.” (internal quotation

marks omitted)).

     Accordingly,      we    affirm   the    district    court’s   order.      We

dispense     with    oral    argument    because    the    facts    and     legal




                                        3
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4